                Case 1:15-cv-01697-AWI-JDP Document 83 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       MONICO J. QUIROGA III,                                         CASE NO. 1:15-CV-1697 AWI JDP
10                                  Plaintiff
                                                                        ORDER ON FINDINGS AND
11                         v.                                           RECOMMENDATIONS AND MOTIONS
12       C. CHAPA, et al.,
                                                                        (Doc. Nos. 71, 74, 78)
13                                  Defendants
14

15

16              Plaintiff Monico Quiroga is a state prisoner proceeding pro se and in forma pauperis in this
17 civil rights action under 42 U.S.C. § 1983. Currently pending are Defendants’ motion to declare

18 Plaintiff a vexatious litigant, a document that has been construed as a motion for reconsideration,

19 and a June 26, 2020 findings and recommendation (“F&R”) regarding Defendant’s vexatious

20 litigant motion. However, on July 16, 2020, the Court received notice that Plaintiff died in April

21 2020. Further, an inmate search with the CDCR reveals no record of Plaintiff. A certificate of

22 service regarding the suggestion of death was filed on August 17, 2020.1 Further, two pieces of

23 mail that were sent to Defendant have been returned to the Court as undeliverable.

24               Given the notice, the returned mail, and the absence of Plaintiff from the CDCR website
25 inmate locator, it is apparent that Plaintiff is deceased. With the death of Plaintiff, Defendants’

26 vexatious litigant motion and the associated F&R are both moot. Thus, the Court will deny the
27 motion and decline to adopt the F&R.

28   1
         The time for a substitution of Plaintiff has not yet elapsed. See Fed. R. Civ. P. 25(a)(1).
           Case 1:15-cv-01697-AWI-JDP Document 83 Filed 09/08/20 Page 2 of 2


 1         Additionally, the document that was docketed as a motion for reconsideration is 2 pages,
 2 one of which is a proof of service. The motion is one sentence and comes nowhere close to

 3 explaining why an error was committed or why reconsideration is warranted. There is absolutely

 4 no basis to grant reconsideration on the basis of Plaintiff’s single sentence. The “motion” utterly

 5 fails as a viable request for reconsideration and thus, will be denied as meritless.

 6

 7                                                ORDER
 8         Accordingly, IT IS HEREBY ORDERED that:
 9 1.      Defendants motion to declare Plaintiff a vexatious litigant (Doc. No. 71) is DENIED as
10         moot;
11 2.      The Court DECLINES to adopt the June 26, 2020 Findings and Recommendation (Doc.
12         No. 78) as the underlying motion is moot; and
13 3.      Plaintiff’s motion for reconsideration (Doc. No. 74) is DENIED.
14
     IT IS SO ORDERED.
15

16 Dated: September 8, 2020
                                                 SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
